 

Exhibit 10.2

 

STANDSTILL AGREEMENT

 

THIS Standstill Agreement (this “Agreement”) is made as of December 2, 2019 (the
“Effective Date”) by and between FEDNAT HOLDING COMPANY, a Florida corporation
(“FedNat”), and 1347 Property Insurance Holdings, Inc., a Delaware corporation
(“PIH”). Each of FedNat and PIH are, at times, individually referred to herein
as a “Party,” and collectively referred to herein as the “Parties.”

 

WHEREAS, FedNat, PIH, Maison Managers, Inc., a Delaware corporation (“MM”),
Maison Insurance Company, a Louisiana corporation (“MIC”), and ClaimCor, LLC, a
Florida limited liability company (“CC” and, together with MM and MIC, each, a
“Company” and, collectively, the “Companies”) have entered into an Equity
Purchase Agreement dated as of February 25, 2019 (as it may be amended or
modified from time to time, the “Purchase Agreement”) pursuant to which FedNat
agreed to purchase all of the issued and outstanding capital stock and
membership interest, as applicable, of the Companies (the “Acquisition”); and

 

WHEREAS, pursuant to the Acquisition and as partial consideration therefor, PIH
will receive certain shares of FedNat Common Stock (as defined below); and

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Purchase Agreement (collectively, the “Transactions”), PIH agrees to certain
matters set forth in this Agreement, all upon the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements, representations and warranties contained herein, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
indicated meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

(a) “Board” means the Board of Directors of FedNat, as it is constituted from
time to time.

 

(b) “FedNat Common Stock” means the authorized shares of common stock of FedNat,
par value of one cent ($0.01) per share.

 

(c) “Solicitation” has the same meaning as set forth in Rule 14a-1 promulgated
under the Exchange Act and shall include, without limitation, any action that
causes a Person to become a participant in such a Solicitation within the
meaning of Instruction 3 of Item 4 of Schedule 14A promulgated under the
Exchange Act.

 

(d) “Voting Securities” means (i) all shares of FedNat Common Stock, (ii) all
other equity securities issued by FedNat pursuant to which the holder thereof
has the right to vote on any matter relating to FedNat (whether such right is
conveyed by the terms of the securities, by Law, or otherwise), and (iii) all
securities and other instruments of any type that are convertible into the
securities described in items (i) and (ii) of this Section 1(e), in each case
that are owned or held, whether direct or indirectly, and whether beneficially
or of record, by PIH at any time, regardless of when they were acquired and
regardless of whether they were issued pursuant to the Acquisition.

 

   

 

 

(e) All other capitalized terms used, but not defined, in this Agreement shall
have the meanings ascribed to such terms in the Purchase Agreement.

 

2. Limitations on PIH’s Actions. Commencing on the Effective Date and continuing
for the Term (as defined in Section 8), PIH agrees to vote all of the Voting
Securities beneficially owned by each of them in accordance with the
recommendation of the Board with respect to any matter that is before the
stockholders of FedNat for a vote by such stockholders whenever the Board has
made a recommendation to the stockholders regarding such matter (a “Board
Recommended Matter”). In addition, commencing on the Effective Date and at all
times during the Term, PIH shall not, directly or indirectly, do any of the
following:

 

(a) Acquire, offer, propose to acquire, agree to acquire, purchase, or make a
tender or exchange offer to acquire, any Voting Securities (other than a direct
issuance of Voting Securities by FedNat that is approved in writing, in advance
by FedNat);

 

(b) Sell, offer, propose to sell, agree to sell, or accept any tender or
exchange offer for, in any one (1) transaction or in any series of related
transactions, any Voting Securities in excess of: (i) two and one half percent
(2.5%) of all Voting Securities that are issued and outstanding at the time of
such sale; or (ii) with respect to PIH only, in any three (3) consecutive month
period, twenty-five percent (25.0%) of the shares of FedNat Common Stock that
were issued to PIH pursuant to the Acquisition;

 

(c) Engage or participate in any Solicitation of proxies or consents regarding
the FedNat Common Stock, make any stockholder proposals at a meeting of FedNat’s
stockholders, or induce or attempt to induce any other Person to initiate any
stockholder proposals at any meeting of FedNat’s stockholders;

 

(d) Publicly advise, seek to advise, encourage, seek to encourage, influence or
seek to influence any Person with respect to the voting of any shares of FedNat
Common Stock held by other stockholders of FedNat;

 

(e) Take action to nominate or present any Person for election to the Board at
any annual meeting of FedNat’s stockholders or any other meeting of FedNat’s
stockholders called for the purpose of electing directors;

 

(f) Seek, propose or make any public statements with respect to any FedNat
action requiring approval of FedNat’s stockholders;

 

(g) Deposit any Voting Securities in any voting trust or subject any Voting
Securities to any arrangement or agreement with respect to the voting of any
Voting Securities;

 

(h) Propose, or make any public statement with respect to, any form of business
combination, restructuring, recapitalization, dissolution or similar transaction
involving FedNat, including, without limitation, a merger, tender or exchange
offer, share repurchase or liquidation of FedNat’s assets;

 

 -2- 

 

 

(i) Seek, alone or in concert with others, (i) to call a meeting of stockholders
of FedNat; (ii) representation on the Board; (iii) the removal of any FedNat
officer and/or director; or (iv) to support financially, or through the giving
of services or information, any Person who is suing or contemplating suing
FedNat or any of its Affiliates, or is conducting or contemplating a
Solicitation in opposition to a proposal by the Board or FedNat’s management; or

 

(j) Enter into, engage in, encourage or otherwise participate in any transaction
designed to circumvent any of the restrictions set forth in this Agreement.

 

Nothing in this Agreement shall prevent PIH from engaging in private discussions
with the Board, management or stockholders of FedNat regarding the FedNat
business.

 

3. Exception. At all times during the Term, PIH shall be permitted (and the
provisions of Section 2 shall not apply) to provide information or assistance to
any Person in response to a request by a governmental agency with jurisdiction
or authority over the Stockholder, a validly issued subpoena or otherwise as
required by law; provided, that in each such instance, to the greatest extent
permitted by applicable law, PIH shall provide as much advance notice to FedNat
of such response as reasonably possible and provide reasonable assistance to
FedNat to obtain any protective order sought by FedNat with respect to such
response. PIH shall be permitted to file a Statement on Schedule 13G with the
SEC disclosing its investment in FedNat Common Stock, describing and filing a
copy of this Agreement, if required by applicable law, and otherwise complying
with the requirements of such Statement and the rules and regulations of the SEC
relating to such Statement.

 

4. Other Acknowledgements.

 

(a) PIH understands and agrees that, if it votes its Voting Securities in
violation of Section 2 or of this Agreement, then PIH hereby unconditionally and
irrevocably instructs FedNat not to record the amount of Voting Securities so
voted; and (ii) if all of PIH’s Voting Securities are not voted in favor of any
Board Recommended Matter (whether by virtue of a negative vote or abstention),
then the number of shares not voted in favor of the Board Recommended Matter
shall be automatically voted, and deemed for all purposes to have been voted by
PIH in favor of such Board Recommended Matter.

 

(b) If and to the extent that it is determined that Section 4(a) hereof is
unenforceable, then PIH covenants and agrees that PIH will cause all of its
Voting Securities to be voted at any meeting of FedNat’s stockholders or at any
adjournments or postponements thereof: (i) in favor of each Board Recommended
Matter; and (ii) against any stockholder nominations for director.

 

(c) In the event that the Voting Securities are sold or otherwise transferred in
a privately negotiated transaction, the purchaser or transferee shall take the
Voting Securities subject to all of the restrictions set forth in this
Agreement. PIH agrees to provide FedNat with five (5) Business Days’ prior
written notice of any such transaction.

 

 -3- 

 

 

5. Equitable Remedies; Remedies for Certain Breaches.

 

(a) The Parties acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of the provisions of
Sections 2 or 4 of this Agreement, and that the non-breaching Party shall be
entitled to specific performance and injunctive (preliminary or permanent) or
other equitable relief as remedies for any breach of any such section. Such
remedies shall not be deemed to be the exclusive remedies but shall be in
addition to all other remedies available at law or in equity. Each Party waives
any requirement for the securing or posting of any bond in connection with any
such remedy.

 

(b) The rights and remedies of the Parties under this Agreement shall be
cumulative and concurrent and may be pursued and exercised singularly,
successively or concurrently at the sole discretion of the exercising Party and
may be exercised as often as such Party shall deem necessary or desirable, and
the non-exercise by a Party of any such rights and remedies in any particular
instance shall not in any way constitute a waiver or release thereof in that or
any subsequent instance.

 

6. Additional Representations, Warranties, and Covenants. PIH hereby represents,
warrants, and covenants to and in favor of FedNat that:

 

(a) PIH has all requisite capacity, power and authority to enter into and
perform PIH’s obligations under this Agreement. No filing with, and no permit,
authorization, consent or approval of, any Person is necessary on the part of
PIH for the execution, delivery and performance of this Agreement by PIH or the
consummation by PIH of the transactions and agreements contemplated hereby.

 

(b) This Agreement has been duly executed and delivered by PIH and the
execution, delivery and performance of this Agreement by PIH and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of PIH.

 

(c) Assuming the due authorization, execution and delivery of this Agreement by
FedNat, this Agreement constitutes the valid and binding agreement of PIH,
enforceable against PIH in accordance with its terms.

 

(d) Except as contemplated by this Agreement, PIH has not been a party to any
grant of proxy or power of attorney, deposited any of its Voting Securities into
a voting trust or similar arrangement, entered into any Contract with any Person
(including, without limitation, any voting agreement or similar arrangement), or
otherwise, granted, delegated or otherwise assigned any of its voting power as a
holder of Voting Securities, whether directly or indirectly, in any manner that
is inconsistent with PIH’s obligations under this Agreement. Neither the
execution and delivery of this Agreement by PIH nor the consummation by PIH of
the transactions and agreements contemplated hereby or compliance by PIH with
any of the provisions hereof shall: (i) conflict with or violate any provision
of the organizational documents of PIH; (ii) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any Lien on any property or asset of PIH pursuant to any Contract to
which PIH is a party or by which PIH or any property or asset of PIH is bound or
affected; or (iii) violate any law or judgment, order, injunction, ruling or
decree of any Governmental Entity applicable to PIH or any of PIH’s properties
or assets.

 

 -4- 

 

 

(e) Except for restrictions in favor of FedNat pursuant to this Agreement and in
any other agreement entered into by PIH in connection with the Transactions, and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act and the “blue sky” laws of the various States
of the United States, PIH is the sole record and beneficial owner of all of
PIH’s Voting Securities, in each case free and clear of Liens, and has the full
and exclusive power to vote or direct the vote with respect to the Voting
Securities. As used in this Agreement, the terms “beneficial owner,”
“beneficially own” and “beneficial ownership” shall have the meaning set forth
in Rule 13d-3 promulgated by the SEC under the Exchange Act; provided, that, for
purposes of determining whether a Person is a beneficial owner of any Voting
Securities, a Person shall be deemed to be the beneficial owner of any Voting
Securities which may be acquired by such Person pursuant to any Contract or upon
the exercise of conversion rights, exchange rights, warrants or options, or
otherwise (irrespective of whether the right to acquire such Voting Securities
is exercisable immediately or only after the passage of time, including the
passage of time in excess of sixty (60) days, the satisfaction of any
conditions, the occurrence of any event or any combination of the foregoing).

 

(f) There is no Action pending or, to the knowledge of PIH, threatened, against
or affecting such Party before or by any Governmental Entity, except, as is not,
and would not reasonably be, expected, either individually or in the aggregate,
to impair the ability of PIH to perform PIH’s obligations hereunder in any
respect.

 

(g) PIH understands and acknowledges that FedNat is entering into the Purchase
Agreement in reliance upon PIH’s execution and delivery of this Agreement and
the representations, warranties, covenants, and agreements of PIH contained
herein.

 

(h) PIH shall not take any action that would make any representation or warranty
of PIH contained herein untrue or incorrect in any material respect, or that
would prohibit PIH from performing all of PIH’s covenants and obligations
contained herein.

 

7. No Reliance. Except as expressly set forth in any representation, warranty,
or covenant made by a Party in this Agreement, each Party expressly disclaims
and shall not be deemed to have made any representation, warranty or covenant,
express or implied, to the other Party, in connection with or related to the
transactions contemplated by this Agreement.

 

8. Term. This Agreement shall terminate and shall be of no further force or
effect as of the date that is the fifth (5th) anniversary of the Effective Date.
Notwithstanding the foregoing, nothing herein shall relieve any party hereto
from liability for any breach of this Agreement prior to the expiration of the
Term.

 

 -5- 

 

 

9. Miscellaneous.

 

(a) Expenses. All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the Party incurring
such expenses.

 

(b) Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given: (i) if personally delivered, on
the date of delivery; (ii) if delivered by express courier service of national
standing (with charges prepaid), on the Business Day following the date of
delivery to such courier service; (iii) if deposited in the United States mail,
first class postage prepaid, on the fifth (5th) Business Day following the date
of such deposit; or (iv) if delivered by email transmission, on the date of such
transmission, provided, that confirmation of such transmission is received
within one (1) Business Day. All notices, demands and other communications
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

If to FedNat, to:

 

FedNat Holding Company

14050 NW 14th Street, Suite 180

Sunrise, FL 33323

Attention: Michael H. Braun, CEO and President

E-Mail: mbraun@fednat.com

 

with a copy (which shall not constitute notice) to:

 

Nelson Mullins Broad and Cassel

2 S. Biscayne Blvd., Suite 2100

Miami, FL 33131

Attention: Nina S. Gordon, Esq.

E-Mail: nina.gordon@nelsonmullins.com

 

If to PIH, to:

 

D. Kyle Cerminara

Fundamental Global Investors, LLC

4201 Congress Street, Suite 140

Charlotte, North Carolina 28209

E-Mail: kyle@fundamentalglobal.com

 

with a copy (which shall not constitute notice) to:

 

Thompson Hine LLP

3900 Key Center

127 Public Square

Cleveland, OH 44114

Attention: Derek D. Bork, Esq.

E-Mail: derek.bork@thompsonhine.com

 

 -6- 

 

 

(c) Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by the Parties.

 

(d) Successors and Assigns. No Party may assign any of its rights or delegate
any of its obligations under this Agreement without the prior written consent of
the other Parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the Parties
and their respective successors and assigns, including without limitation any
corporate successor by merger or otherwise.

 

(e) Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any Person, other than the Parties to this
Agreement and their respective successors and permitted assigns, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

 

(f) No Partnership, Agency, or Joint Venture. This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the Parties.

 

(g) Further Assurances; Ownership. From time to time at the request of FedNat,
and without further consideration, PIH shall execute and deliver, or cause to be
executed and delivered, such additional documents and instruments and take all
such further action as may be reasonably necessary or desirable to carry out and
fully effectuate the actions required by it under this Agreement.

 

(i) No Group. Nothing in this Agreement shall be interpreted as creating or
forming a “group” with any Person, including FedNat, for purposes of Rule
13d-5(b)(1) of the Exchange Act or any other similar provision of applicable Law
or of conferring upon FedNat beneficial ownership of any Voting Securities.

 

(j) Entire Agreement. This Agreement and the Purchase Agreement collectively
embody the entire agreement and understanding among the parties hereto relating
to the subject matter hereof and supersedes all other prior agreements,
understandings, representations and warranties, both written and oral, among the
parties, with respect to the subject matter hereof.

 

(k) Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
determined by a court of competent jurisdiction to be invalid or unenforceable,
(i) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (ii) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected by such invalidity or unenforceability.

 

 -7- 

 

 

(l) No Waiver. The failure of any Party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights or any of
its rights with respect to any other matter relating to this Agreement.

 

(m) Governing Law. This Agreement and all Actions (whether at law, in contract
or in tort) that may be based upon, arise out of or relate to this Agreement, or
the negotiation, execution or performance hereof, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law.

 

(n) Submission to Jurisdiction. Each Party agrees that it shall bring any Action
between the parties arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement exclusively in the
United States District Court for the District of Delaware or another court
sitting in the State of Delaware (the “Chosen Courts”), and with respect to any
such Action (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such Action in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party and (iv) agrees
that service of process upon such Party in any such Action shall be effective if
notice is given in accordance with Section 9(b).

 

(o) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(o).

 

 -8- 

 

 

(p) Construction. The Parties have participated jointly in negotiating and
drafting this Agreement. In the event that an ambiguity or a question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement. Where a reference in this Agreement is made to a Section,
schedule, or exhibit, such reference shall be to a Section, schedule, or exhibit
to this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “or” shall be deemed to mean “and/or.” Terms defined in the
text of this Agreement as having a particular meaning have such meaning
throughout this Agreement, except as otherwise indicated in this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any statute or Contract defined or
referred to herein or in any agreement, instrument, exhibit or schedule that is
referred to or defined herein means such statute or Contract as from time to
time amended, modified or supplemented, including by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.

 

(q) Name, Captions, Gender. Section headings of this Agreement are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.

 

(r) Counterparts. This Agreement and any signed agreement or instrument entered
into in connection with this Agreement, and any amendments or waivers hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
by e-mail delivery of a “.pdf” format data file, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. No Party to any such agreement or instrument shall
raise the use of a facsimile machine or e-mail delivery of a “.pdf” format data
file to deliver a signature to this Agreement or any amendment or consent hereto
or thereto or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or e-mail
delivery of a “.pdf” format data file as a defense to the formation of a
contract and each Party forever waives any such defense.

 

[Signatures appear on the following page.]

 

 -9- 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed to be effective as of the Effective Date.

 

  FEDNAT:         FEDNAT HOLDING COMPANY, a Florida corporation         By: /s/
Michael Braun   Name:  Michael Braun   Title: Chief Executive Officer        
PIH:         1347 Property Insurance Holdings, Inc., a Delaware corporation    
    By: /s/ John S. Hill   Name: John S. Hill   Title: Vice President, Chief
Financial Officer and Secretary

 

[End of Agreement.]

 

SIGNATURE PAGE TO STANDSTILL AGREEMENT

 

   

 

 

